Citation Nr: 0215053	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  99-24 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a fungal infection of 
the toes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The appellant had active military service from July 1952 to 
June 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma.  

In a November 2001 decision, the Board remanded this case for 
additional development.  


FINDING OF FACT

The veteran's fungal infection of the toes is not related to 
his period of active service.


CONCLUSION OF LAW

The appellant does not have a fungal infection of the toes 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West Supp. 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of a fungal infection of the toes.  
The records show that in April 1952, the appellant underwent 
a pre-entry examination.  At that time, it was noted that he 
had tinea cruris.  The appellant's feet were clinically 
evaluated as normal.  The remaining records are negative for 
any complaints or findings of tinea cruris.  The appellant's 
separation examination, dated in June 1954, shows that at 
that time, in response to the question as to whether the 
appellant had ever had or if he currently had any foot 
trouble, the appellant responded "no."  The appellant's 
skin and feet were clinically evaluated as normal.  

In a statement in support of claim, (VA Form 21-4138), dated 
in May 1999, the appellant contended that during service, he 
developed fungus of his "feet and body."  The appellant 
submitted lay statements from family members in support of 
his claim.  In addition, in July 1999, Mr. J.J., a friend of 
the appellant's from the military, submitted a statement and 
noted that during service, he had observed a fungal infection 
on the appellant's fingernails.  

A private medical statement from T.R., M.D., dated in October 
1999, shows that at that time, Dr. R. reported that he had 
been treating the appellant for onychomycosis, which was a 
fungal infection of his toenails, for approximately one year.  
Dr. R. indicated that he had been provided with the 
appellant's military records, which dated back to April 1952.  
According to Dr. R., in April 1952, the appellant's examining 
physician noted that he had tinea cruris, which was a fungal 
infection of the groin.  Dr. R. indicated that he suspected 
that the appellant probably had onychomycosis of the toenails 
at that time as well.  

In April 2002, the appellant submitted an affidavit in 
support of his contentions.  In the affidavit, the appellant 
maintained that he had developed a chronic "fungus problem" 
during his period of active service.  He contended that at 
the time of his separation examination, he was not checked 
for a fungal infection.  According to the appellant, 
following his discharge, his fungal infection worsened and at 
present, it had spread to his fingernails and toenails.   

In July 2002, the appellant underwent a VA examination.  At 
that time, he stated that during service, he developed a 
fungus infection of the fingernails and toenails.  The 
appellant indicated that he might have seen a military doctor 
to receive treatment, but that no prescription was given and 
that he treated himself by using over-the-counter medication.  
He noted that at present, he was being treated by Dr. R. for 
a fungal infection of his toenails.  According to the 
appellant, Dr. R. had not prescribed any medications, and 
that he was using over-the-counter medications to treat his 
toenail fungal infection.  The appellant reported that he had 
recently developed a fungal infection of his fingernails and 
that he could not pick up anything with his fingers.  The 
physical examination showed that the appellant's toenails 
were brittle, discolored, and had irregular edges.  The 
appellant's fingernails were also brittle and discolored, and 
were hypertrophied and with irregular edges.  The diagnosis 
was onychomycosis of the toenails and fingernails of both 
hands and both feet.  

Following the physical examination, the examining physician 
noted that she had reviewed the appellant's claims file, 
including his service medical records and the October 1999 
statement from Dr. R.  The examiner stated that upon a review 
of the appellant's service medical records, that she could 
not find any notation of any skin condition which was treated 
while the appellant was in the service.  She indicated that 
the appellant's discharge examination was negative, without 
any organic disease or evidence of any foot trouble.  The 
examiner recognized the statement from Dr. R., in which he 
reported that the appellant's service medical records 
revealed that in April 1952, it was noted that the appellant 
had tinea cruris, a fungal infection of the groin, and that 
he suspected that the appellant probably had onychomycosis of 
the toenails at that time as well.  It was that examiner's 
opinion that since the appellant did not have any treatment 
for a skin condition while he was in the military, that his 
present onychomycosis of the fingernails and toenails was not 
likely related to his military service.  The examiner further 
noted that the appellant had not provided any evidence that 
he was examined by any physician after his discharge from the 
military for his skin condition until 1998 when he was seen 
by Dr. R.  Thus, it was the examiner's opinion that the 
appellant's condition was not likely related to his military 
service.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

Service connection may be granted on the basis of a post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  See 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (explaining 
the regulatory construction and applicability of section 
3.303(d)); in such instances, a grant of service connection 
is warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service"); 38 C.F.R. § 3.303(d).

In the instant case, the appellant contends that during 
service, he developed a fungus infection of his toes.  The 
appellant maintains that following his discharge, he 
continued to suffer from a fungus infection.  In this regard, 
lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, his opinion that his 
current fungal infection is related to what he experienced in 
service is not competent evidence.  

The Board recognizes that the evidence of record includes lay 
statements from members of the appellant's family and from 
Mr. J., the appellant's friend from the military.  To the 
extent such statements are offered to establish that the 
appellant suffered from a fungal infection during service and 
that his current infection is related to service, such 
statements do not constitute competent evidence.  They are 
not qualified to offer evidence that requires medical 
knowledge such as a diagnosis or opinion as to the cause or 
onset of a disability.  See Espiritu, 2 Vet. App. at 492, 
494; Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

The Board notes that the only evidence supporting the 
appellant's contention that he had suffered from a fungal 
infection of his toes during service, and that his current 
fungal infection of his toes is related to his period of 
active service, is the October 1999 private medical statement 
from Dr. R.  In the statement, Dr. R. indicated that upon a 
review of the appellant's military records, in April 1952, it 
was noted that the appellant had tinea cruris, which was a 
fungal infection of the groin, and that he suspected that the 
appellant probably had onychomycosis of the toenails at that 
time as well.  Dr. R. further noted that he was currently 
treating the appellant for onychomycosis of the toenails.  
However, the Board observes that although Dr. R. revealed 
that he suspected that the appellant probably had 
onychomycosis of the toenails in April 1952, he did not 
specifically state that the appellant had onychomycosis of 
the toenails during his period of military service, nor did 
he specifically state that the appellant's current 
onychomycosis of the toenails was related to his period of 
active service.  In this regard, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
made it clear in Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
that medical possibilities and unsupported medical opinions 
carry negligible probative weight.  Additionally, the Court 
in Tirpak further commented that medical evidence which 
merely indicates that the alleged disorder "may or may not" 
exist or "may or may not" be related to service, is too 
speculative to establish the presence of the disorder or the 
relationship to service.  Thus, given the fact that the 
medical opinion from Mr. R. is speculative on the question of 
whether the appellant suffered from onychomycosis of the 
toenails during service, and whether the appellant's 
currently diagnosed onychomycosis of the toenails is related 
to his period of active service, the Board finds that such 
medical opinion is of diminished probative value.  See 
Bostain v. West, 11 Vet. App. 124 (1998); see also Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is 
entitled to independently assess the weight of the evidence 
before it).

By contrast, the Board attaches significant probative value 
to the conclusion reached by the VA examiner in her July 2002 
examination report.  According to the July 2002 examination 
report, the examiner noted that she had reviewed the 
appellant's claims file.  The Board recognizes that the 
examiner did specifically acknowledge the finding of tinea 
cruris from the appellant's April 1952 pre-entry examination.  
However, the examiner did recognize that in the October 1999 
statement from Dr. R., he had reported that the appellant's 
military records showed that in April 1952, it was noted that 
the appellant had tinea cruris, and that in his opinion, the 
appellant "probably" had onychomycosis of the toenails at 
that time.  In addition, the examiner indicated that upon a 
review of the appellant's service medical records, that she 
could not find notation of any skin condition that was 
treated while the appellant was in service.  Moreover, she 
reported that the appellant's discharge examination was 
negative, without any organic disease or evidence of any foot 
trouble.  Furthermore, it was the examiner's opinion that 
since the appellant did not have any treatment for a skin 
condition while he was in the military, that his present 
onychomycosis of the fingernails and toenails was not likely 
related to his military service.  The examiner also noted 
that the appellant had not provided any evidence that he was 
examined by any physician after his discharge from the 
military for his skin condition until 1998 when he was seen 
by Dr. R.  Thus, it was the examiner's opinion that the 
appellant's skin condition was not likely related to his 
military service.

The Board gives significant weight to the VA examiner's 
opinion because it was clearly based on a review of the 
entire record and because it is consistent with the available 
evidence, or absence thereof.  In other words, the examiner's 
conclusions appear consistent with the lack of showing of any 
fungal infection of the toes until many years after service.  
Consequently, the Board concludes that the preponderance of 
the evidence is against the claim.  

In the instant case, the appellant has contended that his 
separation examination, performed in June 1954, was 
inadequate because he was not checked for a fungal infection.  
In this regard, the Board notes that there is no suggestion 
in the record that the appellant's June 1954 separation 
examination was inadequate, other than the appellant's own 
assertion.  The Board observes that at the time of the 
appellant's June 1954 separation examination, the appellant 
specifically noted that he did not currently have any foot 
trouble, and that he did not have any previous foot trouble.  
In addition, the appellant's skin and feet were clinically 
evaluated as normal.  Thus, the fact that a service 
examination report gives rise to evidence (i.e., normal 
physical examination of the appellant's skin and feet upon 
his separation from the military) that is adverse to the 
appellant's claim does not render such an examination report 
deficient.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), which became effective during 
the pendency of this appeal.  It is the Board's conclusion 
that the new law does not preclude the Board from proceeding 
to an adjudication of the claim addressed above.  The Board 
finds that further action by the RO in accordance with the 
VCAA is not necessary in this case. This is so because the 
requirements of the law have been satisfied.  In this regard, 
the Board notes that there is no indication that there is 
additional evidence that has not been obtained and that would 
be pertinent to the present claim.  The evidence of record 
includes the appellant's service medical records, a private 
medical statement from Dr. R., dated in October 1999, and lay 
statements.  In addition, the appellant has been afforded the 
opportunity to present evidence and argument in support of 
the claim.  Moreover, in a February 2002 letter from the RO 
to the appellant, the appellant was informed of the enactment 
of the VCAA and its content, and in an April 2002 
correspondence from the appellant to the RO, he stated that 
he did not have additional medical evidence to submit.  The 
Board also finds that the discussions in the rating decision, 
the statement of the case, the supplemental statement of the 
case, and in the letters sent to the appellant from the RO 
during the course of the appeal have informed him of the 
pertinent law and regulations, and information and evidence 
that would be needed to substantiate his claim.  See 
38 U.S.C.A. § 5103 (West Supp. 2002).  Additionally, these 
documents have indicated to the appellant what would be 
required of him, and what evidentiary development VA 
undertook on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002). 

With respect to VA's duty to assist the appellant, as noted 
above, pertinent medical records from all relevant sources 
identified by the appellant were obtained by the RO.  The 
record also reflects that in a November 2001 decision, the 
Board remanded this case.  In addition, as per the November 
2001 remanded decision, in July 2001, the RO afforded the 
appellant a VA examination.  In sum, the facts relevant to 
this appeal have been properly developed and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA or the implementing regulations. 


ORDER

Entitlement to service connection for a fungal infection of 
the toes is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

